Citation Nr: 0928559	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  06-00 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for urinary stricture and penis deformity.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel
INTRODUCTION

The Veteran served on active duty from February 1962 to 
February 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  In September 2008, the Veteran 
testified at a videoconference hearing before the 
undersigned.  A transcript of that hearing has been 
associated with the claims folder.  In December 2008, the 
Board remanded the appeal for additional development.

In this regard, the Board notes that the December 2008 remand 
also listed as an issue on appeal entitlement to service 
connection for posttraumatic stress disorder (PTSD).  
However, this issue is no longer before the Board because the 
RO, in a June 2009 rating decision, granted service 
connection for PTSD.  See Grantham v. Brown, 114 F.3d 1156, 
1159 (Fed. Cir. 1997) (holding that the RO's award of service 
connection for a particular disability constitutes a full 
award of benefits on the appeal initiated by the Veteran's 
notice of disagreement on such issue).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the appeal was remanded in December 2008 
to, among other things, provide the Veteran with a VA 
examination to obtain necessary medical opinion evidence as 
to the origins of his claimed disabilities.  However, while 
the Veteran was subsequently provided a VA examination in 
February 2009, that examiner did not fully comply with the 
Board's December 2008 remand instructions.  


Specifically, the VA examiner were supposed to provide 
opinions as to, among other things, whether "it is as likely 
as not (a 50 percent probability or greater) that the 
[V]eteran's urinary stricture and/or Peyronie's disease was 
caused or aggravated by the catheritization performed by VA 
to relieve urinary retention [and, if so,] . . . whether the 
proximate cause of [either disorder] was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable." 
[Emphasis added]  

However, while the VA examiner opined that the Veteran's 
Peyronie's disease was not caused or aggravated by the 
catheritization performed by VA but his urethral stricture 
was aggravated by the VA catheritization and thereafter 
opined that there was no evidence to indicate carelessness, 
negligence, or improper care by VA in performing the 
catheritization, the examiner did not thereafter provide an 
opinion as to whether the aggravation of the urethral 
stricture was "an event not reasonably foreseeable."  
Therefore, a remand to obtain this information is required.  
See 38 U.S.C.A. § 5103A(d) (West 2002); Stegall v. West, 
11 Vet. App. 268 (1998) (holding that where the remand orders 
of the Board are not satisfied, the Board itself errs in 
failing to ensure compliance).  

While the appeal is in remand status, the RO/AMC should also 
attempt to obtain and associate with the record the operation 
report from the Veteran's cystoscopic evaluation and urethral 
dilation performed at the Muskogee VA Medical Center in 
approximately February 2004 which the February 2009 VA 
examiner reported was not found in the claim's files.  See 
38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 
2 Vet. App. 611 (1992) (holding that VA adjudicators are 
deemed to have constructive notice of all VA treatment 
records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) 
(holding that when reference is made to pertinent medical 
records, VA is on notice of their existence and has a duty to 
assist the Veteran to attempt to obtain them).  




Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should obtain and 
associate with the claim's files the 
operation report, along with an executed 
informed consent, if such was completed, 
from the Veteran's cystoscopic evaluation 
and urethral dilation performed at the 
Muskogee VA Medical Center in 
approximately February 2004.  Efforts to 
obtain the requested record should be 
ended only if it is concluded that the 
record sought does not exist or that 
further efforts to obtain the record 
would be futile.  Because this is a 
Federal record, if it cannot be located 
or no such records exist, the Veteran 
should be notified in writing.  All 
actions to obtain the requested record 
should be documented fully in the claims 
file.

2.  After undertaking the above 
development to the extent possible, the 
RO/AMC should obtain an addendum to the 
February 2009 VA examination.  The 
claim's folders must be forwarded to and 
reviewed by an appropriate medical 
professional providing the addendum.  
Thereafter, the medical professional must 
provide an explicit response to the 
following questions:

(a) Was the aggravation of the 
Veteran's urethral stricture by the 
VA catheritization an event not 
reasonably foreseeable?

(b) Does the contents of the 
operation report from the Veteran's 
cystoscopic evaluation and urethral 
dilation performed at the Muskogee 
VA Medical Center in approximately 
February 2004 require a change in 
any of the opinions previously 
provided in February 2009?
3.  After undertaking the above 
development, the RO/AMC should provide 
the Veteran with updated Veterans Claims 
Assistance Act of 2000 (VCAA), notice in 
accordance with the United States Court 
of Appeals for Veterans Claims (Court) 
holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); and 38 C.F.R. 
§ 3.159 (2008).

4.  The RO/AMC should readjudicate the 
claim.  If the claim is denied, the 
RO/AMC should issue a supplemental 
statement of the case to the Veteran and 
his representative and they should be 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

